Citation Nr: 9927096	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frozen right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
frozen left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an increased rating in excess of 10 percent for his bilateral 
residuals of frozen feet.  The veteran filed a timely appeal 
to this adverse determination.

The Board notes that in a rating decision dated in July 1998, 
the RO denied the veteran's claim of entitlement to a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities, noting that this issue 
was "inextricably intertwined" with the veteran's claims 
for higher ratings for residuals of frozen feet.  A review of 
the record reveals that the veteran did not file a Notice of 
Disagreement to this denial.  However, the RO included this 
issue in its Supplemental Statements of the Case (SSOCs) in 
July and September 1998.

Pursuant to VA regulations, an appeal consists of a timely-
filed Notice of Disagreement, and, after a Statement of the 
Case has been furnished, a timely-filed Substantive Appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  See 38 C.F.R. § 20.201 
(1998).  In light of the fact that the RO's previous 
statements may have been unclear, particularly in light of 
the issuance of the SSOCs, the Board finds that fairness to 
the veteran dictates that he be explicitly informed of the 
need to file a new Notice of Disagreement to the RO's denial 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
that he be allowed a one-year period from the date of this 
notification to file such a notice.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of frozen right foot are 
currently manifested by essentially normal skin, bone, and 
cardiovascular findings on repeated examinations, with a 
single finding of decreased motion of the ankles and toes.

3.  The veteran's residuals of frozen left foot are currently 
manifested by essentially normal skin, bone, and 
cardiovascular findings on repeated examinations, with a 
single finding of decreased motion of the ankles and toes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of frozen right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic Code 7122 (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of frozen left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic Code 7122 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for residuals of 
frozen right foot and frozen left foot are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate schedular evaluations 
of the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran frozen feet residuals includes a statement dated in 
February 1996 from Elizabeth A. Curtis, D.O., a private 
osteopath.  Dr. Curtis noted that the veteran was seen by her 
for complaints of a constant feeling of coldness in his feet.  
Examination of the feet revealed decreased pulses and 
decreased sensation in the distal half of the veteran's feet 
bilaterally, including his toes and plantar surface.  Muscle 
atrophy was noted in the lower legs.  No erythema or edema 
was found.  No opinion regarding the etiology of the 
decreased pulses and sensation was included in this 
statement.

In May 1996, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that his feet were 
always cold, and that he had very little sensation in his 
feet.  He stated that the only swelling he noticed was in the 
left foot at the site of a previous fracture.  He stated that 
he noticed a dull aching pain if he was outside in the cold 
for extended periods.  He stated that his feet never sweated.  
He stated that the problems with his feet caused difficulty 
in standing and walking, since he had a poor sense of balance 
due to decreased sensation.  He noted that he often used a 
cane to assist with balance and to help take some weight off 
his feet.  He also stated that the skin on his feet was 
always very dry and brittle.  

In October 1996, the veteran underwent a VA examination of 
his feet.  At that time, the examiner noted that he had 
previously examined the veteran's feet in December 1993, at 
which time they were "perfectly normal."  Current 
examination revealed that his feet were warm to the touch, 
with normal skin except for minimal callus formation about 
the first metatarsal phalangeal joint.  His toe nails were 
very thick.  He had very strong dorsalis pedis pulses 
bilaterally, which the examiner noted was interesting in 
light of the fact that the veteran suffered from diabetes 
mellitus.  The skin texture was normal, and the feet were not 
tender.  There was no edema.  The veteran was able to raise 
on his toes and heels, albeit with difficulty, which the 
examiner attributed to the veteran's body weight.  The 
examiner noted that the veteran's complaints of loss of 
sensation in the feet were "most probably related to his 
diabetes."  Circulation in his feet was normal.  It was 
noted that the veteran used a cane, which he said was due to 
a loss of sensation in his feet, causing unsteadiness.  The 
overall appearance and function of his feet were normal, with 
no secondary skin or vascular changes.  He did have thick 
nails due to a nail fungal infections, which the examiner 
said was not surprising in light of the veteran's diabetes.  
The examiner diagnosed status post frozen feet by history, 
and noninsulin-dependent diabetes mellitus with subjective 
complaint of impaired sensation in his feet.

In November 1997, the veteran again underwent a VA 
examination of his feet.  At that time, the veteran 
complained that his feet were sensitive to cold.  He stated 
that there were no flare-ups.  His main problem was pain in 
his knees.  The examiner stated that the veteran was 
"limited by knee pain, not by foot pain."  Examination 
revealed that "both feet look perfectly normal," except for 
very thick toenails.  Skin texture and color were normal, and 
the skin was warm.  He had strong, good dorsalis pedis pulses 
bilaterally.  There was no evidence of painful motion.  His 
gait was slow and halting "due to knee pain."  There were 
no calluses or skin ulcers, and no vascular changes.  The 
examiner diagnosed "status post frozen feet with excellent 
recovery."

Subsequent x-rays of the feet, also taken in November 1996, 
revealed no sign of fracture, bone destruction, or erosive 
arthropathy.  There were multiple hammer-toe deformities, and 
minimal plantar surface os calcis spurring on the left.

A VA discharge summary dated in December 1997 did not note 
any complaints related to the veteran's feet.  However, 
potentially relevant diagnoses of hypertension, diabetes 
mellitus, and hypothyroidism were rendered.

In January 1998, the veteran again underwent a VA examination 
of the feet.  At that time, the veteran complained of altered 
sensation, decreased range of motion, and continuing pain.  
On examination, the veteran's feet appeared healthy.  There 
were no ulcers or abnormal calluses on the feet.  Range of 
motion testing showed 10 degrees of dorsiflexion of the left 
ankle and 3 degrees of dorsiflexion on the right.  Plantar 
flexion was to 20 degrees bilaterally.  He had some objective 
findings of altered sensation on the skin of the dorsum and 
sole of his feet.  The examiner diagnosed residuals of 
frostbite of the feet.  The examiner also noted that the 
veteran had documented decreased range of motion of his ankle 
and his toes bilaterally, which was the only known residual 
of his frostbite.

Also of record is a VA progress note dated in March 1998.  At 
that time, the veteran presented with numerous complaints, 
including some edema in feet.  The examiner noted that the 
veteran suffered from hypertension, diabetes, and 
hypothyroidism.  Final diagnosis was hematuria.

Also relevant is a VA discharge summary dated in April 1998.  
At that time, the veteran was hospitalized for a 
transurethral resection of the prostate.  It was noted that 
the veteran had problems with weakness, tingling, and 
numbness of the lower extremity, but this was said to be due 
to his spinal anesthesia.  It was also noted that the veteran 
had a prior history of peripheral vascular disease and 
peripheral neuropathy.  Discharge diagnoses included 
diabetes, peripheral vascular disease, peripheral neuropathy, 
and hypothyroidism.

A VA outpatient treatment noted dated in May 1998 also noted 
complaints of jerking in both legs and swelling of the feet, 
which was noted to have been present ever since his spinal 
block.  

The veteran's residuals of frozen feet were originally 
evaluated as 10 percent disabling for both feet under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, 
pursuant to which the severity of cold injury residuals is 
evaluated.  Under the criteria in effect at the time the 
veteran perfected his appeal, a 10 percent rating was 
warranted for bilateral frozen feet residuals with mild 
symptoms and chilblains.  A 30 percent rating was warranted 
for bilateral residuals with persistent moderate swelling, 
tenderness, redness, etc.  Finally, a 50 percent rating was 
warranted for bilateral residuals with loss of toes, or 
parts, and persistent severe symptoms.

A review of the evidence set forth above reveals that the 
veteran's frozen feet residuals consist primarily of 
complaints of cold and decreased sensation.  However, the 
veteran's feet have always been found to be warm to the touch 
at the time of examinations, with normal circulation.  
Furthermore, the veteran's complaints of loss of sensation 
were specifically attributed to his diabetes by the examiner 
who performed the October 1996 VA examination.  Although the 
veteran does often use a cane to assist with ambulation, the 
examiner who performed the November 1997 VA examination noted 
that his gait problems were due solely to his knee pain, not 
any foot pain.  Indeed, this examiner noted that his frozen 
feet had made an "excellent recovery," with normal skin 
texture and color, strong pulses, and no evidence of painful 
motion.  Incidentally, the Board notes that veteran has been 
diagnosed with multiple other disorders which could 
potentially affect his feet, including obesity, diabetes, 
hypertension, peripheral neuropathy, hypothyroidism, and 
peripheral vascular disease.  In this regard, the Board notes 
that examiners have related the veteran's complaints of 
decreased sensation in his feet and his toenail fungal 
problems to his diabetes, and attributed his difficulty in 
toe and heel raising to his body weight.  The only 
symptomatology which has actually been attributed to the 
veteran's residuals of frozen feet was the finding of 
decreased range of motion of the ankle and toes made during 
the January 1998 VA examination.  The Board finds that this 
symptomatology more closely corresponds to the mild symptoms 
contemplated by a 10 percent rating under the former 
provisions of DC 7122.  The Board also concludes that the 
veteran's disorder does not more closely approximate the 
level of severity contemplated by a 30 percent rating, as 
examinations have not shown any evidence of persistent 
moderate swelling, tenderness, or redness.  

The Board notes that the VA criteria for rating 
cardiovascular disorders, including cold injury residuals (38 
C.F.R. § 4.104, Diagnostic Code 7122), were revised, 
effective January 12, 1998.  Since these changes allowed for 
each affected body part to be rated separately, the RO 
assigned a separate 10 percent rating for each foot, 
effective from the date of the regulation change.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Thus, the Board will analyze the severity of 
the veteran's residuals of frozen feet under the revised 
regulations as well.

Under the newly revised criteria of DC 7122, a 10 percent 
rating is warranted for cold injury residuals which are 
manifested by pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is warranted if such 
residuals are manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Finally, a 30 
percent rating is warranted if such residuals are manifested 
by pain, numbness, cold sensitivity, or arthralgia plus two 
or more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.

A review of the evidence detailed above reveals that the 
veteran has consistently complained of sensory changes, 
including feelings of cold and numbness in his feet, at the 
time of his hearing and VA examinations.  However, to the 
extent that examiners have opined as to their etiology, these 
complaints have always been attributed to the veteran's other 
disorders, as noted above.  Examinations of the veteran's 
feet have consistently shown normal findings, save for a 
single finding of decreased ankle and toe motion.  However, 
examiners have noted that he does not have any painful foot 
motion, and that any gait problems are due to his knee 
injuries, not his feet.  Furthermore, there is no evidence 
that the veteran suffers from tissue loss, color changes, 
hyperhidrosis, or x-ray abnormalities such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis, as 
contemplated by a 20 percent rating.  The Board notes that 
while the veteran does have "nail abnormalities," this has 
been attributed to a fungal infection which, in turn, has 
been attributed to his diabetes.  Similarly, his complaints 
of "locally impaired sensation" have been attributed to his 
diabetes as well.  Therefore, the Board finds that the 
veteran's disorder does not more closely approximate the 
criteria for a 20 percent rating under DC 7122, and that an 
increased rating in excess of 10 percent under the revised 
criteria of DC 7122 is not warranted by the evidence. 

Furthermore, as cold injury residuals are a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 10 percent 
evaluation which is currently assigned for each foot.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for frozen foot residuals 
for each foot.  The Board would point out that its 
determination of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board finds that the nature of the veteran's frozen feet 
disorder is neither unusual nor exceptional in nature, and it 
has not been shown to markedly interfere with employment or 
require frequent inpatient care so as to render impractical 
the application of regular schedular standards.  Hence, a 
grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

An increased rating in excess of 10 percent for residuals of 
frozen right foot is denied.

An increased rating in excess of 10 percent for residuals of 
frozen left foot is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

